Title: From John Adams to Frederick Bull, 7 January 1793
From: Adams, John
To: Bull, Frederick



Sir
Philadelphia Jany. 7th. 1793—

I thought I had agreed with you at Hartford that you would take my Horses from r David Bulls and send them on to N. York where I expected to hear of thier arrival in three or four days, and at an expence of four or five dollars, or at the utmost of seven or eight for this was the amount of the conversation between you and Mr. Buisler who attended me. You may judge then how much I was surprized when an account was brought to Philadelphia amounting to more than Five Pounds, of New England Lawful money, barely for riding or leading the Horses and their keeping on the road, and this surprise was not a little increased when another account arrived amounting to more than Five Pounds more for keeping the horses at Hartford; besides in this last Account, I was charged for keeping the Horses at Hartford from the 19th. of Nov. the day I set off from my own House at Quincy near Boston. It was the 25th. of Nov. that I left Mr David Bull’s House, and I have his receipt for the money I paid him for keeping the horses, till the time of my departure from his house. In short I cannot comprehend the mystery, that an expence which ought to have been four Dollars has been swelled to more than Ten Pounds, nor can I see why four days which where amply sufficient to have removed the horses to N York has been protracted to near as many weeks.
I suppose however it is too late for me to obtain complete justice without an appeal to the laws which I have neither leisure nor inclination to do. I therefore desire that either you or Mr David Bull would settle with the person who carried the Horses to N York and correct the manifest errors in both Accounts, form them both into one. Sign it, and send it to me, and I will pay what shall be justly due or necessary to be paid.
I am Sir your most obet. & humle. Sert
J A